In The

                                   Court of Appeals

                       Ninth District of Texas at Beaumont

                                 ________________

                                 NO. 09-19-00183-CV
                                 ________________

                              ASIT CHOKSI, Appellant

                                            V.

                              ULUPI CHOKSI, Appellee
________________________________________________________________________

                      On Appeal from the 410th District Court
                           Montgomery County, Texas
                         Trial Cause No. 17-08-10143-CV
________________________________________________________________________

                             MEMORANDUM OPINION

      Asit Choksi appeals the trial court’s Final Decree of Divorce entered in the

proceeding involving his wife, Ulupi Choksi. 1 The trial court rendered the decree

based on the parties’ mediated settlement agreement (MSA). See Tex. Fam. Code

Ann. § 6.602. Subsequently, the trial court denied Asit’s motion for new trial.2




      1
          We refer to the parties by their first names for purposes of clarity.
      2
          Asit does not appeal the denial of his motion for new trial.
                                            1
      In three issues, Asit argues that the trial court erred by rendering a final

divorce decree based on the parties’ MSA because (1) he signed the MSA against

his will due to the “looming threat of criminal prosecution,” and an MSA procured

by fraud, duress or coercion is unenforceable, (2) there was a mutual mistake of fact

pertaining to his belief that he could transfer properties on behalf of Choksi, Ltd.,

and due to this mistaken belief, the MSA is unenforceable, and (3) certain provisions

of the MSA are illegal and violate public policy.3 Ulupi filed a brief and moved to

dismiss Asit’s appeal, arguing he waived his right to appeal under the terms the

parties reached in the MSA. For the following reasons, we affirm the trial court’s

judgment.

                                   I. Background

      Asit and Ulupi married in 1981. Both parties are physicians, and they acquired

extensive community assets, including real estate. Some of the real estate was held

by Choksi, Ltd., a limited partnership in which Asit and Ulupi held a ninety-five

percent interest. On August 17, 2017, Ulupi called police following an incident

where Asit, while intoxicated, allegedly threatened her with a firearm. Police

arrested Asit. Ultimately, he was charged with making a terroristic threat. Ulupi sued



      3
        Ulupi has also filed a motion to dismiss Asit’s appeal based on the waiver of
Asit’s right to appeal contained in the MSA; however, since Asit has raised a claim
of duress in the procurement of the MSA, we must first address the MSA’s
enforceability.
                                          2
him for divorce the following day. Asit, through counsel, asked Ulupi to mediate the

issues in their divorce that were in dispute. Before the mediation, Ulupi’s attorney

attempted to confirm that Asit had the authority to convey the properties owned by

the Choksi partnership. Asit’s counsel contacted the mediator’s office to facilitate

the mediation, and the mediation occurred on July 23, 2018, ending with a signed

MSA. Under the terms of the agreement, Asit agreed to transfer much of their real

estate, including much of the property held by Choksi, Ltd., to Ulupi. He also agreed

to sign the documents required to do so.

      In bold and capital letters, the MSA provides:

      AS EVIDENCED BY THEIR SIGNATURES BELOW, THE
      PARTIES AGREE THAT THIS BINDING MEDIATED
      SETTLEMENT AGREEMENT IS NOT SUBJECT TO
      REVOCATION AND IS NOT APPEALABLE. FURTHER, THE
      ATTORNEYS’ SIGNATURES BELOW WERE AFFIXED
      AFTER THE PARTIES SIGNED THIS AGREEMENT AND IN
      THE PRESENCE OF THE PARTIES.

Both parties signed the document, as did their attorneys. The MSA also states, “Each

signatory to this Agreement has entered into the settlement freely and without duress

after having consulted with professionals of his or her choice” and that the parties

“signed voluntarily and with the advice and consent of counsel on the date set out

below[.]” (Emphasis original.)

      On November 13, 2018, Ulupi moved for entry of judgment based on the

MSA. Asit responded to the motion for entry of judgment claiming that “disputes


                                           3
[ ] have arisen regarding the interpretation and/or performance of [the MSA]” and

that they further needed to take the “necessary steps to complete the disposition of

the remaining assets to be divided as set forth in the [MSA.]” In his response, Asit

asked that the “Court refer this matter to arbitration pursuant to the agreed terms of

the [MSA]” so the arbitrator could “approve[] all documents related to a final

judgment on all issues.” The parties then arbitrated to resolve any terms of the

drafting disputes, and the arbitrator signed the proposed final decree to confirm he

approved and that it conformed to the MSA. On February 14, 2019, Ulupi filed the

arbitrator’s approved decree with the court as a supplement to her motion for entry

of judgment and again urged the trial court to enter judgment.

      While the criminal charges were pending, Asit, an oncologist, lost his

privileges to practice at several of the local hospitals. In the trial court and in his

appeal, he claims the loss of his privileges has adversely affected his ability to make

a living. During the evidentiary hearing on Ulopi’s motion to enter judgment, Asit

claimed he was forced to sign the agreement due to the looming threat presented by

his indictment, which interfered with his ability to consider the advice he was given

by his attorneys.

      On February 14, 2019, Asit filed a supplemental response to Ulupi’s motion

to enter judgment. He asked the trial court to set aside the MSA, to conduct an

evidentiary hearing, and to compel Ulupi’s deposition, based on his claims alleging


                                          4
he signed the MSA while under duress. He attached his declaration to the motion,

claiming Ulupi falsely accused him of making terroristic threats. While Asit was

released following his arrest, the trial court in his criminal case ordered that he not

engage in any conduct that would “harass, annoy, alarm, abuse, torment, or

embarrass Ulupi[.]” Asit further claimed Ulupi “used the continued threat of

criminal prosecution against [him] to gain substantive advantage over [him] in the[]

divorce proceedings[,]” but he did not specify how she did so. Asit claimed that to

maintain his hospital privileges, he had to disclose whether he had ever been

arrested, and during the course of the criminal case, Ulupi “directly caused [him] to

lose [his] hospital privileges” at several local hospitals. He asserted “[u]pon

information and belief[,]”Ulupi reported the fact he had been charged in a criminal

case to the Texas Medical Board, a charge that threatened his ability to maintain his

license. Boiling it down, Asit asserted in his declaration that when he signed the

MSA, he felt he “had no choice[,]” he was not exercising free will when he signed

it, and he was unable to evaluate whether to follow the advice he received from his

lawyer.

      The trial court held an evidentiary hearing prior to entry of judgment. The

evidence in the hearing shows that Asit was represented by two attorneys during the

mediation. He communicated with the mediator and his attorneys but no others

during the mediation. Asit testified in the hearing that he did not communicate


                                          5
directly with Ulupi or her legal counsel during the mediation, but he admitted that

before the mediation, he drafted a letter that he asked Ulupi to sign. After the

mediator revised the letter, he presented it to Ulupi and her attorney.

      Ulupi also testified at the evidentiary hearing. She testified that shortly before

Asit’s arrest, she called 9-1-1 because she was scared. She explained that another

physician was at her house who was also frightened by Asit’s actions. The police

came to the house and questioned her. According to Ulupi, neither she nor anyone

at her request notified the Texas Medical Board or any hospitals about any matters

that might have threatened Asit’s credentials.

      Following the evidentiary hearing, the trial court granted the motion for entry

of judgment and signed the final divorce decree. Asit filed a motion for new trial,

arguing he signed the MSA under duress and the property division was not “just and

right.” The trial court denied the motion and found as follows: (1) neither party

claimed that the MSA failed to meet the requirements of Texas Family Code section

6.602(b); (2) the parties signed the MSA in July of 2018, and the first time Asit

raised duress was almost seven months later, after he had requested arbitration per

the MSA; (3) Asit delayed the proceedings by causing a lawsuit to be filed in Harris

County, Texas that resulted in a Temporary Restraining Order being signed in that

court on the basis that Asit then claimed he had no authority to enter into some of

the property settlement agreements contained in the MSA, and after the Harris


                                          6
County Court conducted a hearing on the temporary injunction and denied it, the

Court set the competing motions for entry and motion to set aside the MSA for

hearing; and (4) the evidence and arguments made at the evidentiary hearing on the

motion to set aside the MSA did not support the requested relief, and it was correctly

denied.

                              II. Standard of Review

      Whether a mediated settlement agreement complies with the Texas Family

Code’s requirements is a question of law reviewed de novo. Spiegel v. KLRU

Endowment Fund, 228 S.W.3d 237, 241 (Tex. App.—Austin 2007, pet. denied); see

also Crowson v. Crowson, No. 03-11-00795-CV, 2013 WL 6665022, at *4 (Tex.

App.—Austin Dec. 13, 2013, pet. denied) (mem. op.). “We review a trial court’s

decision not to set aside a mediated settlement agreement for an abuse of discretion.”

In re C.H., Jr., 298 S.W.3d 800, 804 (Tex. App.—Dallas 2009, no pet.); see also In

re Marriage of Atherton, No. 14-17-00601-CV, 2018 WL 6217624, at *2 (Tex.

App.—Houston [14th Dist.] Nov. 29, 2018, pet. denied) (mem. op.); Crowson, 2013
WL 6665022, at *4. If there is some substantive, probative evidence to support the

decision, a trial court does not abuse its discretion. Crowson, 2013 WL 6665022, at

*4 (citations omitted). A trial court abuses its discretion if it acts unreasonably,

arbitrarily, or without reference to any guiding rules or principles. Downer v.




                                          7
Aquamarine Operators, Inc., 701 S.W.2d 238, 241–42 (Tex. 1985) (citations

omitted).

                                     III. Analysis

      In the present case, Asit argues in three issues that the MSA is unenforceable

because (1) it was procured by threats of criminal prosecution against him, (2) it was

the result of a mutual mistake, and (3) portions of the MSA call for relinquishing the

right to sue third parties and interfere or require evidence relevant to Asit’s criminal

case to be destroyed.

A. Law Pertaining to MSAs

      A mediated settlement agreement (MSA) meeting certain statutory

requirements set forth in the Texas Family Code “is binding on the parties and

requires the rendition of a divorce decree that adopts the parties’ agreement.” Milner

v. Milner, 361 S.W.3d 615, 618 (Tex. 2012) (citing Tex. Fam. Code Ann. §

6.602(b)–(c)). The statute provides:

      (b) A mediated settlement agreement is binding on the parties if the
      agreement:
             (1) provides, in a prominently displayed statement that is in
             boldfaced type or capital letters or underlined, that the agreement
             is not subject to revocation;
             (2) is signed by each party to the agreement; and
             (3) is signed by the party’s attorney, if any, who is present at the
             time the agreement is signed.
      (c) If a mediated settlement agreement meets the requirements of this
      section, a party is entitled to judgment on the mediated settlement
      agreement notwithstanding Rule 11, Texas Rules of Civil Procedure, or
      another rule of law.
                                           8
Tex. Fam. Code Ann. § 6.602(b)–(c). Several of our sister courts of appeals have

interpreted the statute to mean that a trial court is not required to enforce an MSA

that is illegal or procured by fraud, duress, coercion, or other dishonest means. See

Morse v. Morse, 349 S.W.3d 55, 56 (Tex. App.—El Paso 2010, no pet.); Spiegel,
228 S.W.3d at 242; In re Marriage of Joyner, 196 S.W.3d 883, 890 (Tex. App.—

Texarkana 2006, pet. denied); Boyd v. Boyd, 67 S.W.3d 398, 403–05 (Tex. App.—

Fort Worth 2002, no pet.); In re Kasschau, 11 S.W.3d 305, 312 (Tex. App.—

Houston [14th Dist.] 1999, orig. proceeding). The Texas Supreme Court has not

addressed whether procurement of an MSA by duress, fraud, coercion or is illegal

makes an otherwise statutorily-compliant MSA unenforceable. 4 See Milner, 361
S.W.3d at 619 (noting in an MSA case, the Court was “leav[ing] the applicability of

those defenses for another case”); see also Highsmith v. Highsmith, 587 S.W.3d 771,

777 n.5 (Tex. 2019) (“As in Milner, we need not and do not address whether an MSA

that complies with the statutory formalities may nevertheless be set aside on the

ground that it is illegal or was procured by fraud, duress, or coercion”). Since an

MSA is a contract, general contract-interpretation principles determine its meaning.

Loya v. Loya, 526 S.W.3d 448, 451 (Tex. 2017) (citation omitted).




      4
        For purposes of this opinion we assume, without deciding, that a valid claim
of duress would justify setting aside an MSA.
                                         9
      Neither party challenges that the MSA complied with the statute, and the

record establishes that the MSA met requisite statutory elements. See Tex. Fam.

Code Ann. § 6.602(b)–(c). The statement regarding the MSA’s irrevocability was

conspicuous, as it was capitalized and in bold. See id. § 6.602(b)(1). The parties and

their attorneys signed the MSA. See id. § 6.602(b)(2)–(3). Accordingly, absent a

defense to the MSA that makes it unenforceable, the trial court had to render a decree

consistent with the terms in the parties’ MSA. See id. § 6.602(c).

B. Issue One: Duress

      In his first issue, Asit claims that the MSA is unenforceable because it was

procured by duress—the threat of a criminal prosecution that would undermine his

ability to maintain his standard of living. Assuming, without deciding, that duress is

an available defense to an MSA, we agree with the trial court that Asit did not meet

his burden to prove it applied to the MSA he signed. The party seeking to avoid

enforcement of the MSA bears the burden to show the agreement is unenforceable.

In re Marriage of Fannette, No. 10-12-00141-CV, 2013 WL 3533238, at *5 (Tex.

App.—Waco July 11, 2013, pet. denied) (mem. op.). Thus, Asit bore the burden of

proof on his claim of duress. See id.

      Duress involves improper or unlawful conduct or the threat of the same that

is intended to and actually interferes with another person’s exercise of free will and

judgment. Dallas Cty. Cmty. Coll. Dist. v. Bolton, 185 S.W.3d 868, 878–79 (Tex.


                                         10
2005); In re D.E.H., 301 S.W.3d 825, 829 (Tex. App.—Fort Worth 2009, pet.

denied). To establish duress, Asit had to prove the following:

      (1) a threat or action was taken without legal justification; (2) the threat
      or action was of such a character as to destroy the other party’s free
      agency; (3) the threat or action overcame the opposing party’s free will
      and caused it do that which it would not otherwise have done and was
      not legally bound to do; (4) the restraint was imminent; and (5) the
      opposing party had no present means of protection.

Kalyanaram v. Burck, 225 S.W.3d 291, 301 (Tex. App.—El Paso 2006, no pet.)

(citations omitted). Our sister court, the Fourteenth Court of Appeals, explained that

the threat of criminal prosecution to pressure someone to execute a contract is itself

a wrongful use of the criminal justice process that may present the trier of fact with

an issue of fact on a party’s claim of duress. See Weinberg v. Baharav, 553 S.W.3d
131, 135 (Tex. App.—Houston [14th Dist.] 2018, no. pet.). Here, the issue is whether

Asit established Ulupi intentionally threatened Asit with an imminent criminal

prosecution to interfere with Asit’s exercise of his free will and judgment.5 See id.

at 136. The trial court decided the answer to that question was no. When acting as

the factfinder, the trial court “is the sole judge of witness credibility and the weight

to give witnesses’ testimony.” In re Marriage of Lopez, No. 14-18-00797-CV, 2020




      5
        The Fourteenth Court of Appeals also noted that in making this
determination they followed the majority rule which did not require proof that the
party was innocent of the criminal allegations. See Weinberg v. Baharav, 553
S.W.3d 131, 136 (Tex. App.—Houston [14th Dist.] 2018, no pet.).
                                          11
WL 4523594, at *2 (Tex. App.—Houston [14th Dist.] Aug. 6, 2020, no pet.) (mem.

op.) (citing City of Keller v. Wilson, 168 S.W.3d 802, 819 (Tex. 2005)).

      The record shows the criminal prosecution occurred following an incident at

the parties’ home on August 17, 2017, which was almost a year before mediation.

While Asit claims Ulupi refused to drop the criminal charges she initiated against

him unless he agreed to her proposed division of the marital estate, the record shows

Asit wanted her to do so as part of the mediation and that he was the party that

injected that issue into the negotiation process. Ultimately, Ulupi agreed to a

proposal the mediator made that was relevant to the charges, which Asit also signed.

Thus, the letter that Ulupi and Asit signed differed from the version Asit initially

proposed. When asked whether Asit demanded that his wife sign the letter, he said

he “did not demand anything” but he “would like [the letter] to be signed so that my

criminal charges will go away.” Asit also agreed he never had any direct contact

with Ulupi or her legal counsel during the mediation.

      Ulupi also disputed Asit’s claim that she contacted the Texas Medical Board

and informed it about the charges in his criminal case. Ulupi testified that she nor

anyone at her request ever contacted the Texas Medical Board about Asit’s case.

While Ulupi agreed that she had “one or two” conversations with the prosecutor

about the criminal case, she also testified she never called the prosecutor. She

additionally denied notifying any hospitals about matters that were relevant to Asit’s


                                         12
credentials. Nothing in the record contradicts Ulupi’s testimony that, beyond calling

the police in August 2017 to report that Asit had threatened her, she did not take an

active role in the investigations that resulted as they related to Asit’s medical license

or privileges in those places where Asit practiced medicine.

      In the context of duress, “compulsion must be actual and imminent, and not

merely feigned or imagined.” Bolton, 185 S.W.3d at 879. Duress must be established

based on the conduct of the party accused of duress rather than the emotions of the

alleged victim. Weinberg, 553 S.W.3d at 134. Therefore, we focus on Ulupi’s

conduct rather than Asit’s emotions. See id.

      The Austin Court of Appeals addressed this issue in Kalyanaram and held an

ongoing threat of continued criminal prosecution cannot support a claim for duress.

Kalyanaram v. Univ. of Tex. Sys., No. 03–05-00642-CV, 2009 WL 1423920, at *6

(Tex. App.—Austin May 20, 2009, no pet.) (mem. op.). Here, the evidence

established that Ulupi did not make any imminent threat of criminal prosecution to

Asit to procure his signature on the MSA. Rather, the record established that Asit

knew Ulupi complained to the police of his actions on August 17, 2017. See id.

(explaining where appellant knew that opposing party forwarded his information to

the district attorney two years before the settlement agreement was executed,

forwarding the information was no longer a threat); see also Burck, 225 S.W.3d at




                                           13
302. The only evidence before us established that Ulupi contacted law enforcement

with her criminal complaint almost a year before the parties executed the MSA.

      For duress or undue influence to suffice to set aside a contract, “it must

originate from one who is a party to the contract[,]” and courts will not set aside a

contract “when the alleged duress derives from a third person who has no

involvement with the opposite party to the contract.” See Burck, 225 S.W.3d at 302

(citations omitted). Once Ulupi called the police, any criminal prosecution was out

of her hands, and any “threat of prosecution no longer emanated from [appellee], but

rather from the District Attorney’s Office.” See id. (citations omitted). Apart from

Ulupi’s initial phone call to the police, there is no evidence of any conduct she

engaged in pertaining to the criminal prosecution.

      The trial court, as the factfinder, was free to believe Ulupi’s testimony and

disbelieve Asit’s bald assertions to the contrary. See Lopez, 2020 WL 4523594, at

*2 (explaining the factfinder is the sole judge of witness credibility and the weight

to give their testimony). We conclude that given the testimony in the hearing, the

trial court could have reasonably determined that Asit, not Ulupi, required the terms

of the MSA to include matters that were related to Asit’s criminal case before he

would agree to sign the MSA. We hold the trial court did not abuse its discretion in

refusing to set aside the statutorily compliant MSA. We overrule Asit’s first issue.




                                         14
C. Issue Two: Mutual Mistake

      In his second issue, Asit contends that “due to the mutual mistake that he could

convey property that he did not own, the MSA included provisions where he agreed

to convey property owned by Choksi, Ltd.” “Mutual mistake occurs when the parties

to an agreement have a common intention, but the written instrument does not reflect

that intent.” Toler v. Sanders, 371 S.W.3d 477, 481 (Tex. App.—Houston [1st Dist.]

2012, no pet.) (citing Dyer v. Cotton, 333 S.W.3d 703, 718 (Tex. App.—Houston

[1st Dist.] 2010, no pet.)).

      We disagree the evidence establishes the MSA contains terms on which

parties made a “mutual mistake.” First, the evidence fails to show that the agreement

does not express the parties’ intent. And even if it did, the evidence fails to show the

alleged mistake is one that was either mutual or inconsistent with what Ulupi

intended.

      The record shows that prior to mediating the matter, the attorneys for the

respective parties communicated about Asit’s authority to convey title to the various

properties to the extent title was held by the family partnership. Asit participated in

the mediation with two attorneys present on his behalf and executed the MSA after

extensive negotiations, without ever raising any issue about his lack of authority to

execute the necessary documentation to transfer ownership of property held by the

family partnership. It was not until sometime after mediation and arbitration that


                                          15
Asit sought and obtained a temporary restraining order on behalf of Choksi, Ltd. in

Harris County which prohibited Ulupi from “[p]urs[u]ing any motion to enforce the

MSA to the extent it purports to require Choksi, Ltd. to convey property without

compliance with the terms of the partnership agreement.”6 However, neither the

partnership agreement or its terms have been made a part of the record before us.

Absent such evidence, Asit has failed to show that any provision of the MSA

required a property transfer in violation of the partnership agreement or that the

transfers outlined in the MSA were inconsistent with the partnership agreement. Asit

cannot misrepresent his authority to transfer properties at a mediation, sign an MSA,

move to arbitrate under the terms of the MSA, and then seek to have the MSA set

aside based on his misrepresentation of authority by characterizing it as a “mistake.”

We overrule issue two.

D. Issue Three: Illegality

      In his last issue, Asit contends the MSA contains provisions that are illegal

and violate public policy. Specifically, he asserts that certain portions of the MSA

call for relinquishing rights controlled by third parties’ to sue, while other portions

require the parties to interfere with proceedings that involve ongoing civil and

criminal matters involving Asit. But Asit fails to identify where the MSA requires



      6
        The record indicates that the Harris County Court ultimately denied the
injunction.
                                          16
third parties to relinquish any rights or requires anyone to interfere in any other

proceedings related to his criminal case. Rather, it appears that Asit contends that by

getting Ulupi to agree to the terms of the letter she signed that he hoped to use to get

the prosecutor to drop his criminal case, the MSA is illegal.

      But these arguments were never raised in the trial court or in Asit’s motion

for new trial. We hold that Asit failed to preserve these arguments for our review.

See Tex. R. App. P. 33.1(a) (requiring a party to show he complained to the trial

court with a timely request, objection, or motion).

      Even had Asit done so, however, his arguments still lack merit. Asit relies on

In re Kasschau, to support his argument in his brief. See 11 S.W.3d at 314. In that

case, a husband made illegal recordings of his wife with third parties, and the

settlement provided that the recordings would be destroyed. See id at 312. The court

found the destruction of evidence related to a possible criminal proceeding was

illegal and refused to enter judgment on the agreement. See id at 314. But here, the

MSA does not contain any provisions that call for any evidence in Asit’s criminal

case to be destroyed. While Asit points to the letter that Ulupi signed in the

mediation, the letter is not part of the MSA. Moreover, the letter does not require




                                          17
anyone to destroy evidence, call for Ulupi to change her testimony, or require her to

refuse to cooperate with the prosecutor in Asit’s criminal case.7



      7
          In its entirety, the letter signed by both parties provided as follows:

      To Whom it May Concern:

      This letter explains the context and some chronology leading up to the
      events that occurred on August 17 and 18, 2017 and the subsequent
      divorce action.

      Asit and Ulupi Choksi have been married for 37 years. We have raised
      3 children who are now grown and on their own.

      There has been stress during the marriage, which increased in severity
      in 2016 and 2017. The event (sic) that occurred in the home on August
      17 and 18, 2017 were regrettable and likely a result of this increased
      stress. Furthermore, the events on that date have caused us both
      additional suffering for each and the family as a whole.

      Neither party admits guilt as a result of the August 17 and 18, 2017
      event.

      Asit getting upset, threatening to commit suicide with his history of
      possible infidelity and Ulupi calling the police to report the threats
      resulting in Asit’s arrest and charges being filed were regrettable.

      We regret the unfortunate events of August 17 and 18, 2017.

      Both of us will use our best efforts to move forward without further
      harm or problems for each other, and reject feelings of hostility or anger
      towards each other.

      Both of us will use our best efforts to not disparage each other in the
      presence of family or friends.


                                            18
      We dismiss issue three for failure to preserve error.

E. Motion to Dismiss: Waiver of Right to Appeal

      In response to Asit’s appellate brief, Ulupi filed a motion to dismiss the appeal

based on the language in the MSA waiving the parties’ right of appeal. Having

determined that Asit’s arguments for setting aside the statutorily compliant MSA

lack merit and that the MSA is enforceable, we now turn to whether the parties

waived their right to appeal. Parties can waive their right to appeal. See Huber v.

Huber, No. 04-17-00326-CV, 2018 WL 1831655, at *4–5 (Tex. App.—San Antonio

Apr. 18, 2018, pet. denied) (mem. op.) (in the context of an informal settlement

agreement, holding parties waived their right to appeal); see also Matter of Estate of

Spiller, No. 04-18-00522-CV, 2019 WL 2360100 at *2 (Tex. App.—San Antonio

June 5, 2019, pet. denied) (mem. op.) (analyzing waiver in the context of Rule 11

agreement); Emerson v. Emerson, 559 S.W.3d 727, 729 (Tex. App.—Houston [14th

Dist.] 2018, no pet.) (concluding parties waived right to appeal in Rule 11 agreement

and dismissing appeal).

      The language here, however, is distinct from the cases cited. The language the

parties used in this MSA was “THE PARTIES AGREE THAT THIS BINDING


      We will use our best efforts to maintain a friendly relationship with
      each other so that neither of us hurts each other or our children.

      To the extent that one of us was hurt or upset by the other party’s
      actions, an apology is given as it was never the intent to hurt that party.
                                          19
MEDIATED SETTLEMENT AGREEMENT IS NOT SUBJECT TO

REVOCATION AND IS NOT APPEALABLE.” The language in Huber differed

in that it expressly stated that “[t]he parties waive their right to file and/or prosecute

a motion for new trial or appeal[.]” 8 Huber, 2018 WL 1831655, at *1. The language

in the MSA before us is akin to the language found in Center Rose Partners, Ltd. v.

Bailey, which was that “arbitrators’ decisions” were “non-appealable.” See 587
S.W.3d 514, 523–24 (Tex. App.—Houston [14th Dist.] 2019, no pet.).

      In determining the parties did not agree to waive their right to appeal, the

Fourteenth Court of Appeals reasoned “the parties agreed that the Award would be

non-appealable, not that the trial court’s judgment on the Award would be non-

appealable.” Id. at 524 (emphasis added). Similarly, Ulupi and Asit agreed that the

MSA was not appealable rather than the actual judgment on the MSA.9 More

importantly, there is no language indicating a waiver of the right to appeal, and we

presume had they wanted to do so, the parties would have included that language.


      8
         Appellee also cites Connor v. Connor for the proposition that the appellant
could waive the right to appeal in an MSA. See No. 01-17-00268-CV, 2018 WL
3542911, at *1 (Tex. App.—Houston [1st Dist.] July 24, 2018, pet. denied) (mem.
op.). The dismissal opinion in that case does not contain any of the express language
from the MSA, it merely notes that the appellant waived her right to appeal the trial
court’s order. See id.
       9
         While we recognize that arbitration awards are unique, the binding nature of
MSAs are similar, and if an MSA complies with the statute, courts make no
independent review of whether “the property division is ‘just and right[.]’” See
Milner v. Milner, 361 S.W.3d 615, 618 (Tex. 2012) (quoting In re Marriage of
Joyner, 196 S.W.3d 883, 889, 891 (Tex. App.—Texarkana 2006, pet. denied)).
                                           20
Instead, the MSA characterizes the agreement itself as something that is “not

appealable.” In this specific context, we cannot conclude that the parties intended to

waive their right to appeal the trial court’s judgment based on the MSA’s language.

Accordingly, we deny Ulupi’s motion to dismiss.

F. Rule 45 Sanctions

      By way of cross-point and in her motion to dismiss, Ulupi contends that this

court should sanction Asit pursuant to Texas Rule of Appellate Procedure 45. See

Tex. R. App. 45. Ulupi contends Asit’s appeal is “objectively frivolous,” because he

waived his right to appeal in the MSA, and she further argues that he has

“demonstrated a continued pattern of obstruction and delay in the face of the

MSA[.]” See id. If an appellate court determines that an appeal is frivolous, Rule 45

allows it to award “just damages.” See id. “Whether to grant sanctions for a frivolous

appeal is a matter of discretion that this court exercises with prudence and caution

and only after careful deliberation in truly egregious circumstances.” Goss v. Hous.

Cmty. Newspapers, 252 S.W.3d 652, 657 (Tex. App.—Houston [14th Dist.] 2008,

no pet.); see also Cook v. Izen, No. 09-17-00025-CV, 2019 WL 385926, at *8 (Tex.

App.—Beaumont Jan. 31, 2019, no. pet.) (mem. op.).

      While we agree that the trial court’s motion for new trial mentioned repeated

delays by Asit, we cannot agree with Ulupi that his appeal was “objectively

frivolous,” as we have determined above that the MSA language did not constitute


                                         21
a waiver of his right to appeal. We are mindful of Ulupi’s frustrations, but we note

that “Rule 45 does not require this court to award just damages after every frivolous

appeal; rather, the award of damages is a discretionary decision ‘exercise[d] with

prudence and caution after careful deliberation.’” Jacobs v. Jacobs, No. 14-12-

00755-CV, 2013 WL 3968462, at *3 (Tex. App.—Houston [14th Dist.] Aug. 1,

2013, no pet.) (mem. op.) (citations omitted) (refusing to sanction husband where

parties had signed MSA when dispute arose over arbitration provision and transfer

of assets despite husband’s “attempts to delay the proceedings below and in [the]

interlocutory appeal”). Applying our discretion, we decline to award Rule 45

damages.

                                  IV. Conclusion

      The trial court did not abuse its discretion when it determined the MSA was

not procured under duress, was therefore enforceable, and rendered a final divorce

decree based on the statutorily compliant MSA. We affirm the trial court’s judgment.

      AFFIRMED.


                                              ________________________________
                                                      CHARLES KREGER
                                                            Justice

Submitted on October 6, 2020
Opinion Delivered November 19, 2020

Before McKeithen, C.J., Kreger, and Horton, JJ.


                                         22